Citation Nr: 1231321	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  07-30 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a compensable disability rating for allergic rhinitis prior to May 14, 2010, and a rating in excess of 10 percent, thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 


INTRODUCTION

The Veteran served on active military duty from April 1977 to August 1978. 

This matter initially came to the Board of Veterans' Appeals (Board) from a May 2006 rating decision that continued the Veteran's noncompensable disability rating for her service-connected allergic rhinitis.  

In August 2009, the Veteran testified during a hearing at the RO before the undersigned.  A transcript of the hearing is of record.  At that time, the Veteran testified that she was depressed as a result of her service-connected disabilities.  

In April 2010, the Board remanded the Veteran's case to the RO for further evidentiary development.  At that time, the Board construed the Veteran's statements regarding her depressed feelings as an informal claim for entitlement to service connection for depression secondary to sinusitis and allergic rhinitis, and referred the matter to the RO for appropriate action.  However, it appears there has still not been any action on this claim.  Therefore, the Board is again referring the Veteran's claim of entitlement to service connection for depression, secondary to sinusitis and rhinitis, to the Agency of Original Jurisdiction (AOJ) for appropriate action.   

In an August 2010 rating decision, the RO assigned a 10 percent rating for the Veteran's allergic rhinitis disability, effective from May 14, 2010.  The Veteran continued to appeal, requesting an even higher rating.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  Prior to May 14, 2010, the Veteran's service-connected allergic rhinitis has been manifested by the absence of polyps, and without evidence that she suffered from a greater than 50 percent obstruction of the nasal passage on both sides, or complete obstruction on one side.  

2.  Since May 14, 2010, the Veteran's allergic rhinitis has been manifested by the absence of polyps, without evidence of obstruction of the right side nasal passage of 70 percent, and left side nasal passage obstruction of 60 percent.  


CONCLUSION OF LAW

The schedular criteria for a compensable rating for allergic rhinitis prior to May 14, 2010, and a rating in excess of 10 percent thereafter, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.97, Diagnostic Code 6522 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, February 2006, March 2006, July 2008, and April 2010 letters advised the Veteran of the evidence and information necessary to substantiate her claim.  Additionally, these letters discussed the Veteran's and VA's respective responsibilities in obtaining such evidence and information.  

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA treatment records have been obtained and considered.  The Veteran's Social Security Administration (SSA) records were also requested; however, it was determined these records were destroyed and are no longer available.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also afforded VA examinations in September 2008 and in May 2010 and the examination reports are of record.  The Board notes she was also previously scheduled for a VA examination in March 2006, and requested that examination to be rescheduled.  The RO complied and she failed to report to the rescheduled April 2006 examination.  The Veteran has not alleged that the September 2008 or May 2010 examinations are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected allergic rhinitis, as they include interviews with her, a review of the record, and full objective physical examinations, addressing the relevant rating criteria.  Moreover, the Veteran has not alleged that this disability has worsened in severity since the most recent May 2010 VA examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the VA examination reports of record are adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  Finally, in obtaining the May 2010 VA compensation examination, the Board is also satisfied that there has been substantial compliance with its April 2010 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, the Board is satisfied that VA has provided all assistance required by the VCAA and appellate review may proceed without prejudicing the Veteran.  

II. Factual Background and Legal Analysis

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

The Veteran seeks an increased rating for her service-connected allergic rhinitis disability.  During her August 2009 Board hearing, the Veteran stated that she was unable to sleep through the night, because her mouth got dry and she woke up.  She said that, without a full night's sleep, she was groggy and that affected her ability to work a full time job.  She currently worked a "fee for service job" as a therapist who worked with children who had behavioral and emotional problems and went to their homes.  When visiting families with pets, she sneezed, and her nose was stuffed.  Additionally, the Veteran testified that she felt her left nasal passage was presently 100 percent blocked and sometimes it would be 50 percent blocked on each side.  

The present appeal involves the Veteran's claim that the severity of her service-connected allergic rhinitis disability warrants a higher disability rating.  Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Additionally, although regulations require that a disability be viewed in relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2, when assigning a disability rating, it is the present level of disability which is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board observes that the words "slight", "moderate", and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just".  38 C.F.R. § 4.6 (2011).  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104(a) (2011); 38 C.F.R. §§ 4.2, 4.6. 

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  

The Veteran's statements describing the symptoms of her service-connected disability are deemed competent evidence.  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria. 

The record reflects that, in an April 1980 rating decision the RO granted service connection for allergic rhinitis that was assigned a non-compensable disability evaluation.  In January 2006, the RO received the Veteran's current claim for an increased rating for her service-connected allergic rhinitis.  The Veteran's allergic rhinitis is rated as noncompensable prior to May 14, 2010, and as 10 percent disabling.  She states she suffers from nasal congestion that causes difficulty breathing and problems sleeping.  

The Veteran's allergic rhinitis is evaluated under Diagnostic Code (DC) 6522 that addresses both allergic and vasomotor rhinitis.  38 C.F.R. § 4.97.  Under DC 6522, a 10 percent evaluation is assigned when there are no polyps, but with greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  A 30 percent evaluation is assigned when there are polyps as well.  Id. 

For the period prior to May 14, 2010, the relevant medical evidence of record includes the Veteran's VA treatment records dating from January 2005 to May 2010, and the report of a VA examination in September 2008.  A January 2006 VA treatment record shows an absence of polyps and a deviated septum.  There is no indication of nasal airway obstruction on either side.  

February 2008 VA medical records indicate that the Veteran did not have polyps.  The findings of a February 2008 computed tomography (CT) scan revealed scattered ethmoid mucosal thickening, clear sphenoid, bilateral maxillary mucosal thickening, and left maxillary sinus probable mucocele.  A May 2008 VA treatment record again shows the absence of polyps.  This May 2008 medical record also shows various medications were prescribed to control the Veteran's rhinitis, including Claritin, Flonase, Singulair, and Sudafed.  

In September 2008, the Veteran underwent VA examination.  According to the examination report, she complained of having a postnasal drip and nasal congestion as well as frontal headache.  She said that her condition affected her occupational function and daily living by causing fatigue.  The physical examination revealed no nasal polyps, lesions, or masses.  She was noted as having a 30 to 40 percent nasal obstruction and a slight deviated septum on the right.  The examiner provided a positive opinion concerning whether the Veteran's sinusitis is secondarily related to her allergic rhinitis.  

Upon review of the probative medical evidence of record, for the period prior to May 14, 2010, the Board concludes that the evidence does not support a finding that the Veteran is entitled to a compensable disability rating for allergic rhinitis.  This is so because there is no clinical evidence of polyps and the Veteran did not suffer from nasal airway obstruction of greater than 50 percent on both sides, or complete obstruction on one side, as noted in her VA treatment records, and the results of the September 2008 VA examination.  Therefore, there is simply no basis on which to a compensable rating for the service-connected allergic rhinitis prior to May 14, 2010 under DC 6522.

For the period from May 14, 2010, the relevant evidence of record includes the May 2010 VA examination, and VA treatment records, dated from May 2010 to August 2011.  

According to the May 2010 VA examination report, the Veteran's symptoms include post nasal drip, congestion, runny nose, itchy eyes, laryngitis, throat pain, bilateral ear pain, sinus pressure, and sneezing.  She underwent surgery for a deviated septum twice.  The Veteran reported she suffered from incapacitating episodes, such as being bedridden due to severe headache and nasal congestion, lasting about one day.  

Upon physical examination, the examiner noted erythematous mucosa, some cobblestoning and post nasal drip, and some sinus tenderness.  The examiner noted a deviated septum on the right, with a 70 percent obstruction.  On the left side, there was a 60 percent obstruction.  Additionally, the examiner stated the Veteran has massive mucosal edema, bilaterally, but mild erythema.  There were no polyps present.  The examiner confirmed the use of Loratadine, Singulair, and Flonase to help manage the Veteran's symptoms.   

Thereafter, the Veteran's VA treatment records, dated from May 2010 to August 2011, fail to show any clinical evidence of polyps that is required for the next higher 30 percent rating under DC 6522.  Accordingly, based on the probative and objective clinical findings in the May 2010 VA compensation examination and the VA treatment records, the Board concludes that the probative evidence of record for this period on appeal does not support a finding that the Veteran is entitled to a rating in excess of 10 percent for allergic rhinitis.  This is so because of the absence of polyps at any point during this appeal.  Therefore, there is simply no basis to assign the 30 percent rating since May 14, 2010 under DC 6522.

The Board has also considered whether any other diagnostic codes would allow for a higher disability rating for either period on appeal.  DC 6523 addresses bacterial rhinitis, and provides for a 10 percent evaluation when there is permanent hypertrophy of the turbinates with greater than 50 percent obstruction of the nasal passages on both sides or complete obstruction on one side.  38 C.F.R. § 4.97, DC 6523 (2011).  A 50 percent evaluation is assigned when there is rhinoscleroma.  The evidence does not demonstrate hypertrophy of the turbinates.  Id.  Therefore, this diagnostic code does not apply. 

Similarly, DC 6524 does not apply, as there is no evidence of granulomatosis or granulomatous infection at any point during the Veteran's appeal.  38 C.F.R. § 4.97, DC 6524 (2011).  Moreover, there is no evidence of injury to or residuals of injuries to the larynx and pharynx, so DCs 6520 and 6521 do not apply.  38 C.F.R. § 4.97, DC 6520, 6521 (2011).

The Board has also considered the Veteran's statements in support of her claim and during her August 2009 Board hearing testimony.  In this regard, the Veteran is competent to report on factual matters of which she had firsthand knowledge, e.g., experiencing congestion and difficulty sleeping due to congestion.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  During her Board hearing, the Veteran stated that she was unable to sleep through the night, because her mouth got dry and she woke up.  She said that, without a full night's sleep, she was groggy and that affected her ability to work a full 9 to 5 job.  She currently worked a "fee for service job" as a therapist who worked with children who had behavioral and emotional problems and went to their homes.  When visiting families with pets, she sneezed, and her nose was stuffed.  Additionally, the Veteran testified that she felt her left nasal passage was presently 100 percent blocked and sometimes it would be 50 percent blocked on each side.  She is competent to provide such statements, and the Board finds that the Veteran's statements are credible.  The Veteran's reported symptomatology has been noted in the rating decision above, and the Board has considered the Veteran's reports with respect to pain in evaluating her assigned ratings.  

With respect to the Rating Schedule, the criteria set forth therein generally require medical expertise where the types of findings required are not readily observable by a lay person.  Therefore, the objective medical findings provided by the Veteran's VA examination reports have been accorded greater probative weight where applicable.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) ("[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches . . . the credibility and weight to be attached to these opinions [are] within the province of the adjudicator.").

Given the facts above, the Board concludes that the preponderance of the objective and credible evidence of record is against the Veteran's claim for a compensable rating for her allergic rhinitis prior to May 14, 2010, and a rating in excess of 10 percent thereafter.  Therefore, the benefit-of-the-doubt doctrine does not apply; the claim must be denied.

The Board has also considered whether the Veteran's allergic rhinitis disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  The Board notes that the Veteran testified that her service-connected rhinitis affected her ability to sleep that affected her ability to work a full 9 to 5 job, but she has not provided records to support her claim, e.g., pay statements, sick leave reports, employers' statements.  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for a greater evaluation for additional or more severe symptoms; thus, her disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate. See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

In addition, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the record reveals that the Veteran testified that she worked a "fee for service job" as a therapist.  It has not been suggested that her allergic rhinitis disability precludes her employment.  Thus, any further consideration of the Veteran's claim under Rice is not warranted at this time. 

Finally, in view of the holding in Hart, and, based upon the record, the Board finds that at no time since the Veteran filed her claim for an increased rating has the disability on appeal been more disabling than as currently rated under the present decision of the Board. 




ORDER

A compensable disability rating prior to May 14, 2010, and a rating in excess of 10 percent since, for allergic rhinitis, is denied



____________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


